             Case 3:18-cv-04954-CRB Document 204-1 Filed 03/08/21 Page 1 of 4




 1   GIRARD SHARP LLP
     Daniel C. Girard (State Bar No. 114826)
 2   dgirard@girardsharp.com
     Jordan Elias (State Bar No. 228731)
 3
     jelias@girardsharp.com
 4   601 California Street, Suite 1400
     San Francisco, California 94108
 5   Tel: 415-981-4800
     Fax: 415-981-4846
 6
 7   [Additional counsel appear on signature page]

 8   Attorneys for Plaintiff Elizabeth A. Bally
 9
                                    UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11                                     SAN FRANCISCO DIVISION

12
     ELIZABETH A. BALLY, Individually and On         )   Case No.: 3:18-cv-04954-CRB
13   Behalf Of All Others Similarly Situated,        )
                                                         Assigned to the Hon. Charles R. Breyer
14                                                   )
                    Plaintiff,                       )
15                                                   )   DECLARATION OF JOSEPH M.
            vs.                                      )
16                                                       FEIERABEND IN SUPPORT OF
                                                     )   PLAINTIFF’S ADMINISTRATIVE MOTION
     STATE FARM LIFE INSURANCE                       )
17   COMPANY,                                            TO FILE UNDER SEAL
                                                     )
18                                                   )
                    Defendant.
                                                     )
19
                                                     )
20
21
22
23
24
25
26
27
28
                                                 1
                      DECLARATION OF JOSEPH M. FEIERABEND IN SUPPORT OF
                     PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                    Case No. 3:18-cv-04954-CRB
             Case 3:18-cv-04954-CRB Document 204-1 Filed 03/08/21 Page 2 of 4




 1           I, Joseph M. Feierabend, declare as follows:
 2           1.     I am an attorney at law admitted pro hac vice to practice in the State of California,
 3   representing Plaintiff Elizabeth A. Bally in the above-captioned case. I submit this declaration in
 4   accordance with the Civil Local Rule 79-5(d)(1)(A) in support of Plaintiff’s Administrative Motion to
 5   File Under Seal Portions of Plaintiff’s Memorandum in Opposition to State Farm’s Motion for
 6   Summary Judgment and Exhibits Thereto.
 7           2.     On January 31, 2019, the Court entered the Parties’ Stipulated Protective Order, under
 8   which a party may designate information or items that it produces in disclosures or in responses to
 9   discovery as “CONFIDENTIAL.” Dkt. 54, ¶ 5.2. Paragraph 11.3 of the Stipulated Protective Order
10   prohibits a party from filing in the public record any Protected Material without written permission
11   from the Designating Party or a court order secured after appropriate notice to all interested persons.
12   Similarly, a Protective Order was entered in the case captioned Vogt v. State Farm Life Insurance
13   Company, Case No. 2:16-CV-04170-NKL (Dkt. 37).
14           3.     Defendant State Farm has designated materials as “CONFIDENTIAL” under the
15   Stipulated Protective Order in this case and the Protective Order in Vogt.
16           4.     Plaintiff’s Memorandum in Opposition to State Farm’s Motion for Summary Judgment
17   references certain information and testimony that was designated “CONFIDENTIAL” or “HIGHLY
18   CONFIDENTIAL” under the Stipulated Protective Order in this case and under the Protective Order in
19   Vogt.
20           5.     Exhibit 1 to the Declaration of Norman E. Siegel references certain information and
21   testimony that was designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” under the
22   Stipulated Protective Order in this case and under the Protective Order in Vogt.
23           6.     Exhibit 2 to the Declaration of Norman E. Siegel is a Life Insurance Illustration that
24   State Farm marked as “CONFIDENTIAL” under the Stipulated Protective Order in this case.
25           7.     Exhibit 5 to the Declaration of Norman E. Siegel is an email that State Farm marked as
26   “CONFIDENTIAL” under the Protective Order in Vogt.
27           8.     Exhibit 7 to the Declaration of Norman E. Siegel is an email that State Farm marked as
28   “CONFIDENTIAL” under the Protective Order in Vogt.
                                                 2
                      DECLARATION OF JOSEPH M. FEIERABEND IN SUPPORT OF
                     PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                    Case No. 3:18-cv-04954-CRB
             Case 3:18-cv-04954-CRB Document 204-1 Filed 03/08/21 Page 3 of 4




 1           9.      Exhibit 8 to the Declaration of Norman E. Siegel is an email that State Farm marked as
 2   “CONFIDENTIAL” under the Protective Order in Vogt.
 3           10.     Exhibit 9 to the Declaration of Norman E. Siegel is an email that State Farm marked as
 4   “CONFIDENTIAL” under the Stipulated Protective Order in this case.
 5           11.     Exhibit 11 to the Declaration of Norman E. Siegel is an interrogatory answer by State
 6   Farm in this case that State Farm marked as “CONFIDENTIAL” under the Stipulated Protective Order
 7   in this case.
 8           12.     Exhibit 14 to the Declaration of Norman E. Siegel is a letter that State Farm marked as
 9   “CONFIDENTIAL” under the Stipulated Protective Order in this case.
10
11           I declare under penalty of perjury under the laws of the United States of America that the
12   foregoing is true and correct. Executed this 8th day of March, 2021 at Kansas City, Missouri.
13
14                                               /s/ Joseph M. Feierabend
                                                    Joseph M. Feierabend
15
16
17
18                                               ATTESTATION
19           I, Daniel C. Girard, am the ECF user whose identification and password are being used to file
20   this document. I attest under penalty of perjury that concurrence in this filing has been obtained from
21   counsel listed above.
22                                                 /s/ Daniel C. Girard
23
24
25
26
27
28
                                                 3
                      DECLARATION OF JOSEPH M. FEIERABEND IN SUPPORT OF
                     PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                    Case No. 3:18-cv-04954-CRB
            Case 3:18-cv-04954-CRB Document 204-1 Filed 03/08/21 Page 4 of 4




 1                                       CERTIFICATE OF SERVICE
 2          I hereby certify that on March 8, 2021, I electronically filed the foregoing with the Clerk of the
 3   Court using the CM/ECF system, which will send notice of such filing to all registered users. I also
 4   caused copies of the under seal documents to be served via electronic mail on counsel of record for
 5   Defendant.
 6
                                                   /s/ Daniel C. Girard
 7
                                                      Daniel C. Girard
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                4
                     DECLARATION OF JOSEPH M. FEIERABEND IN SUPPORT OF
                    PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   Case No. 3:18-cv-04954-CRB
